Exhibit 99.1 For Immediate Release: Redding Bank of Commerce Announces the Acquisition of Five Branch Locations Transaction to be completed pending regulatory approvals REDDING, California, October 28, 2015 / Globe Newswire —Bank of Commerce Holdings (NASDAQ: BOCH) (the “Company”), a $991 million asset bank holding company and parent company of Redding Bank of Commerce, today announced that Redding Bank of Commerce has entered into a Purchase and Assumption Agreement with Bank of America to purchase certain assets of five Bank of America branches located in northern California, including approximately $258 million in deposits and $421 thousand in loans. The transaction is anticipated to close in the first quarter of 2016, pending final regulatory approvals. The branches that will be acquired are located in Colusa, Corning, Orland, Willows, and Yreka. Both banks will be working closely together to ensure a smooth transition for customers and employees working at these locations being hired by Redding Bank of Commerce. “We are very excited about this opportunity to expand our footprint and we look forward to welcoming our new employees and customers. These additional branches along the Interstate 5 corridor are in proximity to our existing locations in Redding and Roseville. We are committed to earning the business of our new customers by providing them a high level of service and by playing an active and supportive role in their communities. We will dedicate all the necessary resources to effect a smooth transition and successful integration,” stated Randall S. Eslick, President and Chief Executive Officer. Mr. Eslick continued, “We intend to use the new deposits to reposition and improve the bank’s current funding mix by replacing certain higher cost borrowings and deposits, and to support future loan growth.” About Bank of Commerce Holdings Bank of Commerce Holdings is a bank holding company headquartered in Redding, California and is the parent company for Redding Bank of Commerce which operates under two separate names (Redding Bank of Commerce and Sacramento Bank of Commerce, a division of Redding Bank of Commerce). The Bank is an FDIC insured California banking corporation providing commercial banking and financial services through four offices located in Northern California. The Bank opened on October 22, 1982. The Company’s common stock is listed on the NASDAQ Global Market and trades under the symbol “BOCH.” Forward-Looking Statements Bank of Commerce Holdings wishes to take advantage of the Safe Harbor provisions included in the Private Securities Litigation Reform Act of 1995. This news release includes statements by the Company, which describe management’s expectations and developments, which may not be based on historical facts and are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21B of the Securities Act of 1934, as amended. Future events are difficult to predict, and the expectations described above are necessarily subject to risk and uncertainty that may cause actual results to differ materially and adversely. In addition to discussions about risks and uncertainties set forth from time to time in the Company's public filings, factors that may cause actual results to differ materially from those contemplated by such forward looking statements include, among others, the following possibilities: (1) local, national and international economic conditions are less favorable than expected or have a more direct and pronounced effect on the Company than expected and adversely affect the Company's ability to continue its internal growth at historical rates and maintain the quality of its earning assets; (2) changes in interest rates reduce interest margins more than expected and negatively affect funding sources; (3) projected business increases following strategic expansion or opening or acquiring new banks and/or branches are lower than expected; (4) our concentration in real estate lending; (5) competitive pressure among financial institutions increases significantly; (6) legislation or regulatory requirements or changes adversely affect the businesses in which the Company is engaged; and (7) technological changes could expose us to new risks. Investment firms making a market in BOCH stock are: Raymond James Financial Sandler O’Neill + Partners, L.P John T. Cavender Brian Sullivan 555 Market Street 1251 Avenue of the Americas, 6th Floor San Francisco, CA 94105 New York, NY 10022 (800) 346-5544 (212) 466-8022 McAdams Wright Ragen, Inc. Stifel Nicolaus Joey Warmenhoven Perry Wright 1ifth Avenue, Suite 1400 1255 East Street, Suite 100 Portland, OR 97204 Redding, CA 96001 (866) 662-0351 (530) 244-7199 Contact Information: Randall S. Eslick, President and Chief Executive Officer Telephone Direct (530) 722-3900 Samuel D. Jimenez, Executive Vice President and Chief Operating Officer Telephone Direct (530) 722-3952 James A. Sundquist, Executive Vice President and Chief Financial Officer Telephone Direct (530) 722-3908 Andrea Schneck, Vice President and Senior Administrative Officer Telephone Direct (530) 722-3959
